Citation Nr: 0028029	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  99-04 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a seizure disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from April 1968 to March 1970.  

In a December 1980 rating action, the RO denied the veteran's 
claim for service connection for a seizure disorder.  The 
veteran was notified of the denial and of his appellate 
rights by a letter dated in January 1981.  In a June 1981 
rating action, the RO again denied the claim for service 
connection for a seizure disorder.  The veteran was notified 
of the denial and of his appellate rights by a letter dated 
in July 1981, but he did not perfect a timely appeal.  In an 
October 1998 rating action, the RO determined that that new 
and material evidence had not been submitted to reopen the 
claim for service connection for a seizure disorder.  The 
veteran perfected a timely appeal.

The veteran provided testimony at a hearing before the 
undersigned Member of the Board of Veterans' Appeals (Board) 
at the RO in June 1999.  A transcript of the hearing is of 
record.  He submitted additional evidence at the hearing and 
waived his right to have it initially considered by the RO.  
38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  In rating actions of December 1980 and June 1981, the RO 
denied service connection for a seizure disorder on the basis 
that a chronic seizure disorder was not medically shown to be 
attributed to military service; although notified of the 
decision and of his appellate rights in letters from the RO 
dated in January 1981 and July 1981, the veteran did not 
perfect a timely appeal.

2.  No new evidence has been associated with the claims file 
since the December 1980 and June 1981 rating actions denying 
service connection for a seizure disorder, that is probative 
of the veteran's claim.


CONCLUSIONS OF LAW

1.  The RO's unappealed December 1980 and June 1981 rating 
actions denying service connection for a seizure disorder are 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1999).

2.  New and material evidence to reopen the claim for service 
connection for a seizure disorder has not been presented.  
38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records reflect that on 
entrance examination there were no findings, treatment, or 
diagnosis of a seizure disorder.  In a November 1968 
treatment record, it was noted that the veteran reportedly 
suffered a convulsive seizure while he was training in the 
field.  Physical examination was essentially negative except 
for the veteran appearing somewhat drowsy with marked effort 
required to answer questions, and slight confusion about what 
had actually happened.  Neurological examination revealed 2-3 
second unsustained ankle clonus on the right, with no other 
pathologic reflexes.  The impression was seizure disorder, 
etiology unknown.  On report of medical history prior to 
separation examination, the veteran noted that he had 
"epilepsy or fits."  The separation examination was 
negative for any findings, treatment, or diagnosis of a 
seizure disorder.  A US Army Reserve physical examination 
conducted in December 1974 revealed no psychiatric or 
neurological abnormalities, and medical history recorded at 
that time also noted no history of head injury or 
neurological symptoms including "epilepsy or fits."  

Private outpatient treatment reports dated in February 1980 
reveal that the veteran suffered from a convulsion and that 
he was diagnosed with a seizure disorder.     

The veteran was afforded a VA examination in October 1980.  
He provided a history of epileptic seizures that were 
frequent and stronger.  The diagnosis was seizure disorder by 
history.

In a December 1980 rating action, the RO denied service 
connection for a seizure disorder on the basis that the 
condition was not medically shown to be attributed to 
military service.  The veteran was notified of the decision 
and of his appellate rights in a letter from the RO dated in 
January 1981.

The veteran submitted a statement in May 1981 in which he 
reported that he had two seizures during service and that he 
continued to have seizures.

In a June 1981 rating action, the RO determined that the 
veteran's statement was insufficient to establish service 
connection for a seizure disorder.  The veteran filed an 
timely notice of disagreement (NOD) in January 1982 and a 
statement of the case (SOC) was issued in February 1982.  
However, the veteran failed to perfect his appeal by filing a 
substantive appeal with the Board.

In November 1997, the veteran requested that his claim for 
service connection for a seizure disorder be reopened.  

The veteran submitted a motor vehicle accident report dated 
in December 1980 in which it was noted that he was epileptic.  
Following the accident, the veteran received treatment at a 
private hospital in December 1980.  The impression was 
seizures by history, with present postictal state.  In a 
subsequent private treatment record in December 1980, it was 
noted that the veteran suffered from a seizure disorder.

Duplicate records of private medical treatment dated in 
February 1980 regarding treatment for a seizure disorder were 
received.

A VA treatment records dated from February 1995 to January 
1998 reveal that the veteran was variously diagnosed with 
seizure disorder, headaches, and absence spells.   

In an October 1998 rating action, the RO determined that no 
new and material evidence had been submitted to reopen the 
claim of service connection for a seizure disorder.  The 
veteran perfected a timely appeal.

Three statement of supports dated in January 1999 were 
received from the veteran's friends and acquaintances.  They 
each reported that they had witnessed the veteran undergoing 
a seizure at various dates and periods ranging from 1977 to 
1991.

In an SOC issued in February 1999, the RO continued to deny 
reopening the veteran's claim for service for a seizure 
disorder.

At a hearing before the undersigned Member of the Board at 
the RO in June 1999, the veteran testified that he first had 
a seizure during service and that he has continued having 
seizures.

The veteran submitted additional medical evidence at the June 
1999 hearing with a written waiver of initial RO 
consideration pursuant to 38 C.F.R. § 20.1304(c).  The 
evidence consisted of duplicate private treatment records 
dated in February 1980 in which the veteran was treated for a 
seizure.

II.  Analysis

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. § 1110.  Such a determination requires a finding 
of a current disability that is related to an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

Service connection may be accomplished by affirmatively 
showing inception or aggravation during service or through 
the application of statutory presumptions.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection, must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  38 U.S.C.A. § 1154 (West 1991).  Satisfactory 
lay or other evidence that injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation during active service.  38 C.F.R. § 3.304 (1999).

Additionally, regulations provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

As noted above, in December 1980 and June 1981 rating 
actions, the RO denied service connection for a seizure 
disorder.  The veteran was notified of the determinations and 
did not perfect a timely appeal.

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (1999).  If, however, 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991). 

The question of whether new and material evidence has been 
presented to reopen a previously and finally disallowed claim 
is but one part of a three-part analysis of a petition to 
reopen a claim.  See Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc).  First, VA must determine whether the evidence 
presented or secured since the prior final disallowance of 
the claim is "new and material."  Id.  Second, if VA 
determines that the evidence is "new and material," it must 
reopen the claim and determine whether it is well grounded.  
Id.  Third, if the claim is well grounded, VA must evaluate 
the merits of the claim after ensuring that the duty to 
assist has been fulfilled.  Id.

"New" evidence is evidence that was not of record at the 
time of the last final disallowance, and not merely 
cumulative or redundant of other evidence of record.  
"Material" evidence is evidence that is relevant and 
probative of the issue at hand, and which, by itself or in 
connection with the evidence previously assembled, is so 
significant it must be considered in order to fairly decide 
the merits of the claim.  See 38 C.F.R. § 3.156(a); Cox v. 
Brown, 5 Vet. App. 95, 98 (1993).  The provisions of 
38 U.S.C.A. § 5108 require a review of all evidence submitted 
by a claimant since the previously disallowed claim in order 
to determine whether a claim must be reopened.  See Evans v. 
Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

The evidence of record in December 1980 and June 1981 
revealed one incident in service in which the veteran had 
reportedly suffered from a compulsive seizure, and that the 
clinical impression was seizure disorder.   The discharge 
examination was negative for any further complaints, 
symptomatology, or finding of a seizure disorder.  The 
subsequent Army Reserve examination of December 1974 was 
entirely negative for a seizure disorder and the first 
subsequent record of treatment for a seizure disorder was 
dated in February 1980, approximately ten years following 
discharge from active service.  It was determined by the RO 
that the veteran failed to show medically that he had a 
chronic seizure disorder attributable to military service.  

Since the December 1980 and June 1981 decisions, the veteran 
has not provided evidence probative of his claim.  Evidence 
submitted includes a copy of a motor vehicle accident report 
in which it was noted that the veteran was epileptic and 
private medical treatment records which reveal current 
diagnoses of a seizure disorder.  The evidence also consisted 
of duplicates of post-service treatment records for a seizure 
disorder and VA medical records which show current treatment 
and diagnoses of  a seizure disorder.  His lay testimony at 
the June 1999 hearing merely confirmed the prior evidence of 
the episode in service without providing medical evidence 
linking his present seizure disorder to service.  As such, 
the criteria for reopening his claim for service connection 
for a seizure disorder are not met. 


ORDER

As new and material evidence with respect to the claim for 
service connection for a seizure disorder has not been 
presented, the claim is not reopened, and the appeal as to 
the issue is denied.




		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

